           Case 2:19-cv-00781-AC Document 25
                                          24 Filed 02/18/21
                                                   02/16/21 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    ROBERTA LILLY,                                    No. 2:19-cv-00781-AC

15                       Plaintiff,
                                                        STIPULATION AND PROPOSED ORDER
16    v.                                                FOR THE AWARD OF FEES UNDER THE
                                                        EQUAL ACCESS TO JUSTICE ACT
17    ANDREW SAUL,
      Commissioner of Social Security,
18
                         Defendant.
19

20           IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that the previously-filed Motion for Attorney’s Fees,

22   filed November 18, 2020, shall be withdrawn, and that Plaintiff be awarded attorney fees and

23   expenses under the EAJA in the amount of FIVE THOUSAND THREE HUNDRED dollars

24   ($5,300.00). This amount represents compensation for all legal services rendered on behalf of

25   Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28 U.S.C.

26   § 2412.

27           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

28   attorney fees and expenses, and does not constitute an admission of liability on the part of
        Case 2:19-cv-00781-AC Document 25
                                       24 Filed 02/18/21
                                                02/16/21 Page 2 of 2


 1   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
 2   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 3   EAJA attorney fees and expenses in connection with this action.
 4          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
 5   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
 6          Respectfully submitted February 15, 2021.
 7
     DATED: February 15, 2021                       /s/ Kelsey Mackenzie Brown
 8                                                  KELSEY MCKENZIE BROWN
                                                    (as authorized by email)
 9                                                  Attorney for Plaintiff
10                                                  McGREGOR W. SCOTT
11                                                  United States Attorney

12   DATED: February 15, 2021                By     s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
13                                                  Special Assistant United States Attorney
14
                                                    Attorneys for Defendant
15
                                                    ORDER
16
              Pursuant to stipulation, it is so ordered.
17
     DATE: February 18, 2021                        _______________________________
18
                                                    HON. ALLISON CLAIRE
19                                                  UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
                                                           2
